El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
José Adorno interpuso recurso de apelación para ante este tribunal, contra sentencia de la Corte de Distrito de Are-cibo declarándole culpable del delito de libelo y condenándole a la pena de un año de cárcel con trabajos forzados. El ape-lante compareció ante esta corte, pero no presentó alegato escrito y la única cuestión planteáda en el acto de la vista oral, se refería a si la Corte de Distrito de Arecibo tenía jurisdic-ción original para conocer de casos de misdemeanors, siendo como fes el libelo un misdemeanor. Se sostiene que la ley de marzo 10, de 1904,' reorganizando la judicatura en Puerto *1103Eico, etc., confirió a los jueces municipales jurisdicción exclu-siva para conocer de todos los casos criminales que no fueran felonies. El texto de la ley dice:
Í£E1 juez municipal. tendrá jurisdicción para conocer de todas las cansas criminales, excepto las denominadas felony y en todos los casos de felony el juez municipal podrá actuar de juez instructor.”
Estas son las palabras textuales de la ley, y nosotros cree-mos que no son susceptibles de la interpretación que el ape-lante quiere darles.
El artículo 33 de la Ley Foraker confirió facultades a la Legislatura de Puerto Eico para legislar en todo lo referente a la jurisdicción de los tribunales; en virtud de ello, en la sesión legislativa de 1902 la Legislatura aprobó un cuerpo de leyes denominado Código Penal y Código de Enjuiciamiento 'Criminal. Un examen del Código Penal nos demostrará que un gran número de delitos, casi la mayor parte tienen la clasi-ficación de misdemeanors, y basta el año de 1904 era indudable que la corte de distrito tenía jurisdicción para conocer de tales misdemeanors. Existen algunos delitos tales como burto y falsa representación, que en algunos casos constituyen felonies y en otros misdemeanors según la cantidad hurtada o apropiada. Si se incoara un proceso en la corte de distrito bajo la teoría de que es felony y se demostrara después que la cantidad hurtada correspondía a la jurisdicción de la corte municipal, podría el acusado, de acuerdo con la teoría que sostiene el apelante en este caso, alegar que la corte municipal tenía jurisdicción exclusiva para conocer del caso, y que la corte de distrito carecía de' ella. En un gran número de deli-tos como los de conspiración, infracciones de las Leyes Elec-torales y de Eentas, pueden necesitarse testigos de muchos' puntos del distrito judicial o de la Isla y tendríamos mani-fiesta la inconveniencia de celebrar el juicio en la corte municipal.
El artículo 8 del Código de Enjuiciamiento Criminal, dice:
“La jurisdicción correspondiente a- los delitos, radica en *1104la corte de distrito del respectivo distrito judicial, dentro del cual se cometieren.”
Este artículo claramente radica la jurisdicción para cono-cer de los delitos en las cortes de distrito; y el mismo Código' de Enjuiciamiento Criminal en varios artículos se refiere indis-tintamente a acusaciones de felonies y de misdemeanors.
El artículo 72 trata de la redacción de las acusaciones y da a entender al Fiscal la conveniencia de designar si el delito es felony o misdemeanor.
El artículo 77 prescribe que la acusación habrá de compren-der sólo un delito, pero el mismo delito puede ser expuesto en diferentes formas y bajo distintos cargos. Este artículo que-daría anulado, si dependiera de la prueba aducida al juicio, el que un delito fuera felony o misdemeanor, como podría suceder en los casos de hurto, falsa representación, y otros semejantes.
De estas observaciones en el Código Penal y en el Código de Enjuiciamiento Criminal se desprende claramente que si la Legislatura hubiera determinado conferir jurisdicción exclu-siva a las cortes municipales, hubiera empleado una expresión más específica. Las cortes de distrito son cortes de registro, donde los delitos graves pueden más propiamente ser fallados. Es cierto que las cortes municipales tienen jurisdicción original en casos de misdemeanor, pero tal jurisdicción está siem-pre sujeta a la inspección y dirección del Ministerio Fiscal. Se nos ha indicado que algunos acusados, de acuerdo con la legislación actual, podrán ser juzgados dos veces y otros nó, y que si algunos acusados tienen derecho a que se les juzgue dos veces todos deben tener el mismo derecho. Sin embargo, por regla general, los tribunales municipales son para juzgar causas de infracciones leves. Cuando la causa se apela a la corte de distrito, se celebra un nuevo juicio. El recurso de apelación se da únicamente cuando expresamente lo dispone la ley. (In re Houghton appeal, 42 Cal., 35.) El haber con-ferido jurisdicción a las cortes municipales" no se hizo para, favorecer al acusado dándole medios para obtener su absolu-ción, sino que se hizo para facilitar la resolución de las nume-*1105rosas cansas de pequeña importancia qne continuamente se presentan. Muchos acusados, ya por consejo de su abogado, ya por sí mismos, quedan satisfechos con la condena im-puesta; pero la ley siempre proporciona los medios por los cuales el acusado que se crea que no ha sido debidamente juzgado en la corte municipal pueda apelar su causa a la Corte de Jurisdicción Gfeneral. Sin embargo, cuando el Fiscal incoa un proceso en la corte de distrito en vez de hacerlo en una corte municipal, no por eso priva al acusado de ningún derecho, pues lo único que exige la ley es un juicio imparcial que comprenda notificación y audiencia al acusado. La notificación que al acusado dirig-e la corte de distrito, necesariamente ha de ser más amplia y completa que la que emana de una denuncia en la corte municipal. La presentación de la prueba se hará con sujeción a pre-ceptos más estrictos. Es importantísimo tener en cuenta que lo único que exige la ley es un juicio justo e imparcial, y ningún acusado puede tener motivos de queja si se le juzga justa e imparcialmente en la corte de distrito, aun cuando otro acusado fuera .juzgado en la corte municipal y de dis-trito. Si un acusado es inocente no puede esperar mejor ocasión para vindicarse de una denuncia falsa, que la ce-lebración de su juicio en la corte de distrito. Por otra parte, si el acusado es culpable, el estado y la sociedad están interesadas en que se le condene y se le castigue. Los tribu-nales existen para la protección del inocente y el castigo de los culpables.
Muchas de estas consideraciones se refieren a un supuesto derecho. La ley lo único que exige es el debido procedimiento legal. Indudablemente, el juicio en la corte de distrito es un debido procedimiento legal. Sin embargo,' la cuestión principal es que tal como está redactado el Código Penal, y que-dando en pie el artículo 8 del Código de Enjuiciamiento Criminal, es imposible pensar en que la Legislatura tuvo la inten-ción de quitar a las cortes de distrito la jurisdicción original *1106en. casos de misdemeanor, cuando no tenemos un precepto claro en la ley que así lo disponga.
La sentencia dictada en este caso condena al acusado a un año de cárcel con trabajos-forzados. No liemos podido en-contrar precepto leg’al que autorice que a un acusado culpable de un misdemeanor se le castigue con prisión y con trabajos forzados. La sentencia debe ser modificada en el sentido de condenar al acusado a la pena de un año .de cárcel y a tra-bajar en las obras publicas, de acuerdo con los estatutos vi-gentes, y la sentencia en tal sentido modificada debe ser con-firmada. 7"> 7, J r -T-,
7"> 7, J -T-, Resuelto de conformidad.
Jueces concurrentesSres. Presidente Hernández, y Aso-ciados MacLeary, del Toro y Aldrey.